DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments filled on 8/15/2022 to the claims have been entered and the action follows:

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered and are persuasive.  Therefore, all rejections to the claims are withdrawn.  

Allowable Subject Matter
Claims 1-7 and 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants amendments and persuasive arguments all the rejections to the claims are withdrawn and the claims are allowed.  Furthermore, claims are allowed because prior art taken alone or in combination with fails toe disclose or teach method for providing an aggregate algorithm for processing medical data, that includes training a plurality of local algorithms by machine learning by training each respective local algorithm, of the plurality of local algorithms, on a respective local system using respective local training data; transferring a plurality of algorithm datasets corresponding to the plurality of local algorithms, respectively, to an aggregating system, each algorithm dataset of the plurality of algorithm datasets including at least one of a complete algorithm of the respective local algorithm or parameters for parameterizing a basic algorithm to reconstruct the respective local algorithm; and generating the aggregate algorithm by combining outputs of the plurality of local algorithms by at least one of a weighted or non-weighted averaging or majority voting, as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663